         Case 2:19-cv-01560-JAD-VCF Document 31 Filed 04/24/20 Page 1 of 2



     JESSE SBAIH & ASSOCIATES, LTD.
1    Jesse M. Sbaih (#7898)
2    Ines Olevic-Saleh (#11431)
     The District at Green Valley Ranch
3    170 South Green Valley Parkway, Suite 280
     Henderson, Nevada 89012
4    Tel    (702) 896-2529
     Fax    (702) 896-0529
5    Email: jsbaih@sbaihlaw.com
6
     Attorneys for Relator Tali Arik, M.D.
7
                                   UNITED STATES DISTRICT COURT
8
                                              DISTRICT OF NEVADA
9

10     UNITED STATES OF AMERICA ex rel.                       Case No.: 2:19-cv-01560-JAD-VCF
       TALI ARIK, M.D.,
11
                         Plaintiff/Relator,
12                                                            JOINT STIPULATION AND ORDER
       vs.                                                    FOR A DISCOVERY CONFERENCE
13                                                            WITH THE MAGISTRATE JUDGE

14     DVH HOSPITAL ALLIANCE, LLC, d/b/a
       DESERT VIEW HOSPITAL;
15
                         Defendant,
16

17
             Pursuant to Local Rule of Practice 26-1(c) and 26-7(d), the Parties, by and through their
18
     respective counsel of record hereby stipulate to and request that the Court, at its earliest convenience,
19
     hold a conference to address a discovery dispute between the parties.
20
             IT IS SO STIPULATED
21

22   Dated this 24th day of April 2020.
                                                      JESSE SBAIH & ASSOCIATES
23
                                                       /s/ Jesse Sbaih
24                                                     JESSE SBAIH, ESQ.
                                                       Nevada Bar No. 7898
25
                                                       INES OLEV-SALEH, ESQ.
26                                                     Nevada Bar No. 11431
                                                       170 South Green Valley Parkway, Suite 280
27                                                     Henderson, Nevada 89012
                                                       Attorneys for Plaintiff/Relator
28

                                                     Page 1 of 2
         Case 2:19-cv-01560-JAD-VCF Document 31 Filed 04/24/20 Page 2 of 2



     Dated this 24th day of April 2020
1

2                                                     JOHN H. COTTON & ASSOCIATES, LTD.

3

4                                                     /s/ John H. Cotton
                                                      JOHN H. COTTON, ESQ.
5                                                     NEVADA BAR NO: 005268
6                                                     KATHERINE L. TURPEN, ESQ.
                                                      NEVADA BAR NO: 008911
7                                                     7900 W. Sahara Ave., Suite 200
                                                      Las Vegas, Nevada 89117
8                                                     Attorneys for Defendant
9
           IT IS SO ORDERED:
10          Telephonic
11         A discovery conference to address a discovery dispute between the parties shall take place on
      May 5                 11:30 AM
12   ______________, 2020.

13                                         _____________________________________
                                           UNITED STATES MAGISTRATE JUDGE
14                                                  4-24-2020
                                           DATED:_____________________________
15

16
         On or before April 30, 2020, the parties must file a Joint Statement providing basic information
17       regarding the dispute at issue. The statement must not exceed four pages and must include: (1)
18       An agreed description of the scope of the dispute and (2) each parties position with respect to the
         dispute. Citations to authority are optional.
19
         The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made
20       five minutes prior to the hearing time. The court will join the call and convene the proceedings.
21       To improve sound quality, the parties should use a land line, at all possible. The use of a speaker
         phone during the proceedings is prohibited.
22

23

24

25

26

27

28

                                                    Page 2 of 2
